ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 29, 1971 (251 So.2d 717) affirming in part and reversing in part the judgments of the Circuit Court of Dade County, Florida, in the above styled appeals, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed June 7, 1972 (263 So.2d 569) and mandate now lodged in this court quashed a portion of this court’s judgment and remanded the cause for further proceedings in accordance with the opinion and judgment of the Supreme Court of Florida,
Now, therefore, It is Ordered that the mandates of this court issued in this cause on September 15, 1971 are withdrawn, the opinion and judgment of this court filed June 29, 1971 insofar as it is in conflict with or fails to conform to the views expressed in the said opinion and judgment of the Supreme Court of Florida aforesaid is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court except as withdrawn and vacated aforesaid, is adhered to. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 32 F.S.A.).